PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/442,252
Filing Date: 24 Feb 2017
Appellant(s): Agarwal et al.



__________________
Jonathan Giroux 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 March 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-19 and 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The claims recite an abstract idea. This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rajyaguru, S. (Patent No. US 8,688,732 B1), in view of Dicker, R., et al. (PGP No. US 2010/0191619 A1).  

(2) Response to Arguments

Regarding the 101 rejection: 
On page 11 of the Brief, the Appellant argues that the “Appellant respectfully submits that the independent claims do not include any recitation of a commerce environment. As a result, Appellant respectfully submits that the claims are readily applicable outside of a  pages 11-12 argues that “the instant claims are equally as relevant to a context in which no compensation is offered for products as when compensation is offered” and “the instant claims recite a sales activity is incorrect and not applicable to the claims.” Further, the Appellant argues that “The rationale offered by the Examiner—the claims can be used in a commerce environment, and therefore the claims are directed to a sales activity—is not supported by law.” The Examiner respectfully disagrees.  The claims are directed to an abstract idea of providing a product recommendation and falls into the enumerated grouping of a certain method of organizing human activity. Certain methods of organizing human activity is used to describe concepts related to commercial interactions, such as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)). In this case, the claims recite features and limitations directed to a sales activity or behavior. For example, the features in the claims of information for products that may be compared by users, recording activity of users, receiving a selection of a user for an anchor product from products available, determining a frequency with which a second product is compared with an anchor product, calculating similarities of products with each other, determining a second product is a recommended product associated with an anchor product, and presenting the recommended product to a user in response to the user’s selection of an anchor product, are directed to sales activities or behaviors. The Examiner acknowledges the Appellant’s argument that the claims are readily applicable outside of a commerce environment. However, given the language of the claims which are directed to providing and presenting a recommended product to a user based on the previous steps mentioned above, the claims are directed to a sales activity or behavior, regardless if the claims specifically recite a compensation offered or not.  The claims are reciting activities that are referring to a product, such as the anchor product, second products that would be offered, 

On page 13 of the Brief, the Appellant argues that “the claims are directed to a practical application, not to the alleged abstract idea itself” and “the additional elements, when considered as an ordered combination, make clear that the claim is directed to a practical application. Specifically, the claims are directed to a website-specific process of recording a first type of data respective of many users (‘recording data indicative of comparisons by the plurality of users of at least an anchor product and a second product with the comparison tool on the website’), recording a second type of data respective of a specific user (‘recording activity of a user of the plurality of users on the website’), and using both of those types of data to create an interface portion specific to the specific user on the website (‘presenting, on the website, the recommended product to the user responsive to the user’s selection of the anchor product’).” Further, on pages 13-14 the Appellant argues that “claim 1 is directed to a method for operating a website interface for a specific user, based on website-based activity records respective of that specific user and of many users. Appellant respectfully submits that this is a practical, technological process,” “the collection of user activity data with those elements, and the practical user of that collected data, is similarly not part of any abstract idea” and “Other claims provide further specificity to the practical application of Claim 1.” The Examiner respectfully disagrees.  The Examiner acknowledges the Appellant points out that the claims do recite features of  a server, a website interface, a website and a comparison tool, are merely applying the abstract idea to a generically recited computer environment and even when considered in combination with each other, would not be enough to integrate into a practical application because they are functioning in a conventional or generic manner.  For example, paragraph [0096] of the instant specification describes the claimed system that includes “a general purpose computing system environment 130,” “any other such device having the ability to execute instructions” and “tasks described hereinafter may be practiced in a distributed environment having multiple computing systems 130 linked via a local or wide-area network in Atty. Docket No. 072031.030609 (146US1)which the executable instructions may be associated with and/or executed by one or more of multiple computing systems 130.”  Patent ApplicationIn this case, the system is carrying out the functions and steps of the claims using a general purpose computer and computing components (i.e., website, interface, etc.) and is applying the abstract idea of providing a product recommendation to a general purpose computing environment. Further, when the dependent claims are considered, the claims do not recite any further additional elements. The dependent claims do not recite features that would integrate the judicial exception into practical application because they are merely further limiting the abstract idea of providing a product recommendation. Therefore, the Examiner maintains that the claims do not recite limitations and additional elements in combination or individually, that would be sufficient to integrate the judicial exception into a practical application. 
- 24 -page 14 of the Brief, the Appellant argues that “the claims further include patentable subject matter at Step 2B of Mayo analysis under DDR Holdings. More particularly, the instant claims include significantly more than any abstract idea because the claims solve an internet-centric problem with a solution necessarily grounded in computer technology, and therefore the claims include patentable subject matter” and further argues that “the additional elements noted in section II(B) above therefore recite a solution to an internet-centric problem that is necessarily grounded in computer technology.” The Appellant further argues that “the Examiner’s explanation ignores the actual language of the claims” and “do not merely recite ‘providing a product recommendation’, as the Examiner suggests, but instead recite many steps of collection and analysis of data that is unique to a website and internet implementation and applies that data and analysis to improve the very website with which the data was collected,” the Examiner respectfully disagrees.  As stated in the Office Action mailed on 15 September 2020, that the invention is not one that is specifically arising in the realm of computer networks, but rather, finds its roots in a process that could exist outside of computing networks.  In DDR Holdings  the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In arriving at this conclusion, the court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks –that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim "use of the Internet" to perform an abstract business practice and, Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, in this case, the claims are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks, which in this case would be providing a product recommendation to a user. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”  Therefore, the claims do not further include patentable subject matter at Step 2B of the May analysis under DDR Holdings. 
Further, under Step 2B the additional elements do not amount to significantly more than the abstract idea itself.  The additional elements recited in representative claim 1 of a server, a website interface, a comparison tool on a website, and the website are described in a generic manner and are merely being used to apply the abstract idea to a generic functioning computer and computing components. Even when considering that the claims recite the feature of a computing system that is recited in claim 28, as the computing system is recited in a generic manner and applies the abstract idea to a generic or general use computer [i.e., the computing system] (see paragraph [0096] of the instant specification).  Therefore, the Examiner maintains that the instant claims do not include patentable subject matter at Step 2B like the case of DDR Holdings and do not include significantly more than the abstract idea itself. 

	Regarding the 103 rejection: 
	On page 16 of the Brief, the Appellant argues that “The cited references do not teach extracting one or more features of a plurality of reference products from text associated with listings on a website respective of the reference products; and adding the extracted one or more features to respective listings of features of the reference product,” and “the ‘research notes’ of Rajyaguru are simply free-form user comments on one or more products, the contents of which are not extracted and repurposed,” and further states “The cited portion of Rajyaguru discusses adding information to a user’s research note, not extracting features that are then added to a listing of features,” the Examiner respectfully disagrees.  The Examiner acknowledges the Appellant’s discrepancies with the references and the claim limitations. However, the reference of Rajyaguru does disclose the claim limitations and specifically discloses the limitation of extracting, by the computing system, one or more features of a plurality of reference products from text associated with listings on a website respective of the reference products. For example, Rajyaguru describes that the system can utilize research notes that customers have created and can compare items based on past research data.  The system recognizes that a specific percentage adding the extracted one or more features to respective listings of features of the reference product. For example, Col. 7, ll. 14-22 of Rajyaguru discusses that the information that is associated with factors can be extracted, which are common to categories of items that are of interest to the customer.  The system of Rajyaguru also demonstrates that the factors that are listed may be presented to the customer, which are based upon the item data that is extracted from a research note, and the system can also have factors that are default factors, such as price for the item. The system may also recommend and present [i.e., add the extracted features] factors that are frequently considered by other customers, and factors that other customers find to be important or high importance, which would be information that is extracted from customer’s research notes. (see Rajyaguru, see: Col. 7, ll. 14-22). Therefore, the Examiner maintains that the reference of Rajyaguru does disclose the claimed limitations. 
16-17 of the Brief, the Appellant argues that “Rajyaguru merely describes ordering features according to user-assigned priorities,” and further “Rajyaguru does not meet the combined claim recitation of ‘determining, based on the ranking of the features, respective similarities of the reference products to the anchor product’ and ‘determining that a particular product from the reference product is a recommended product associated with the anchor product…based on the determined similarity of the particular product to the anchor product,” the Examiner respectfully disagrees. The Examiner acknowledges the Appellant’s discrepancies regarding the limitations and the reference of Rajyaguru. However, the Examiner still maintains that the reference of Rajyaguru does disclose the limitations. As noted above, the system of Rajyaguru does disclose that the system presents items that other customers have compared that is based on information known from research notes.  This information also includes percentages of those customers that view similar items with similar factors and compare with an anchor product (Rajyaguru, see: Col. 6, ll. 12-42). Further, the system of Rajyaguru describes priority information that is based off of the customer’s opinions of importance of specific factors. The priorities of factors are measured and are used to indicate which factors to consider the most important or “key” to a customer. Further, as demonstrated in Figures 4 and 7 of the reference, the customer indicates how they rank the factors of importance by checking a box next to each factor. The factors are then ranked based on their importance by the system. For example, a customer may indicate their factors by choosing the first, second, third factors, etc., of most important factors and rank them ranked accordingly (Rajyaguru, see: Col. 8, ll. 51-67 and Col. 9, ll. 1-3). Therefore, the Examiner maintains that Rajyaguru does disclose the claimed limitations. 
	
pages 18-19 of the Brief, the Appellant argues that the “Appellant respectfully submits that Rajyaguru in view of Dicker do not teach or suggest determining that a single product is  recommended product based on both user activity (‘the determined frequency with which particular product is compared with the anchor product exceeding a threshold of frequency,’ as claimed) and product similarity (‘the determined similarity of the particular product to the anchor product exceeding a threshold similarity’),” and further states “the degree of similarity is neither determined nor compared to a threshold by Rajyaguru,” the Examiner respectfully disagrees.  The Examiner relied on Col. 6, ll. 12-42 that describe customers that have also compared other similar products (i.e., reference products), to the first item of interest (i.e., an anchor product). For example, Rajyaguru discloses “inform the user that 83% of the other customers 20 have compared the items which the user has been considering to a particular model and that 62% of the other users 21 have made similar comparisons to a different model”.  Each of other models that the comparisons are including are considered to be reference products and are compared with the anchor product. The percentage of customers that have made these comparisons has been interpreted as the frequency with which the product is compared to. This is further demonstrated in other embodiments of Rajyaguru. For example, the Examiner would also like to point to Col. 15. ll. which describes that a popularity mining module of the system may mine information of an item’s popularity so that those items are included in the comparisons.  The module mines the frequency information of research note information that includes the item of interest (i.e., anchor product), and the comparison items (i.e., reference products). This information may presented as a data plot to the customer or can be presented as text information, such as a certain percentage of comparisons are made with an item in its specific item category. Next, the Examiner relied upon the reference of Dicker to teach the portion of the the product is compared exceeding a threshold. For example, in paragraph [0117] of Dicker, it is described that the system identifies an item that is “popular” and this identification is based on the number of times the item was viewed within a number of times that is within a threshold, such as 30 sessions.  The Examiner merely relied upon Dicker because they share the same characteristics, such as recommending products to users and Dicker modifies Rajyaguru by including the feature of when a product is compared that exceeds a threshold. Therefore the Examiner maintains that Rajyaguru in view of Dicker teaches the claimed limitations.  
















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/ASHLEY D PRESTON/Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                             Conferees:

/ALLISON G WOOD/Primary Examiner, Art Unit 3625   
                                                                                                                                                                                                     /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.s